 Case: 1:19-cr-00864 Document #: 104 Filed: 03/12/20 Page 1 of 1 PageID #:1927

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00864
                                                         Honorable Thomas M. Durkin
Ashik Desai, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, March 12, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: On joint request, the
3/20/2020 status hearing is vacated and reset to 4/13/2020 at 9:00 a.m.as to Ashik Desai,
Rishi Shah, Shradha Agarwal, and Brad Purdy. In the interest of justice and without
objection time is excluded from 3/20/2020 to and including 4/13/2020 under
18:3161(h)(7)(B)(iv) of the Speedy Trial Act. Mailed notice (srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
